 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     9120 West Post Road, Suite 100
 4   Las Vegas, Nevada 89148
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendant
     2298 DRIFTWOOD TIDE TRUST
 7
 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10                                                  ***
11   THE BANK OF NEW YORK MELON fka                     )
     THE BANK OF NEW YORK AS TRUSTEE                    )
12   FOR THE CERTIFICATEHOLDERS OF                      )
     CWALT, INC., ALTERNATIVE LOAN                      )   Case No. 2:17-cv-01809-MMD-BNW
13   TRUST 2005-58, MORTGAGE PASS-                      )
     THROUGH CERTIFICATES, SERIES 2005-                 )
14   58, a New York corporation,                        )
                                                        )
15                                         Plaintiff,   )
                                                        )
16   vs.                                                )
                                                        )
17   ESTATE OF WILLIAM BARRETT; an                      )
     individual; 2298 DRIFTWOOD TIDE TRUST,             )
18   a Nevada trust; DOES I-X, inclusive; and ROE       )
     CORPORATIONS I-X, inclusive,                       )
19                                                      )
                                        Defendants.     )
20                                                      )
21               STIPULATION AND ORDER TO EXTEND TIME TO (1) REPLY TO
                   OPPOSITION TO MOTION FOR SUMMARY JUDGMENT AND
22                (2) RESPOND TO COUNTERMOTION TO AMEND COMPLAINT
                                     (Second Request)
23
            COMES NOW Plaintiff, THE BANK OF NEW YORK MELLON (“BONY”), and
24
     Defendant, 2298 DRIFTWOOD TIDE TRUST (“Driftwood Trust”), by and through their
25
     undersigned counsel, and hereby stipulate and agree as follows:
26
            1.      On July 19, 2019, Driftwood Trust filed a Motion to Dismiss or, Alternatively,
27
                    Motion for Summary Judgment herein. [ECF #19, 20].
28
                                               Page 1 of 3                               2298 Driftwood Tide
 1         2.     On August 16, 2019, BONY filed an Opposition to said Motions, together with a

 2                Countermotion to Amend its Complaint. [ECF #29, 30].

 3         3.     August 22, 2019, the parties submitted a stipulation to extend the deadling for

 4                Driftwood Trust to file its Reply to BONY’s Opposition and Response to the

 5                Countermotion to Amend Complaint until September 16, 2019. [ECF #31]. Said

 6                Stipulation was approved on the same date. [ECF #32].

 7         4.     Counsel for Driftwood Trust has requested an additional extension of time in

 8                which to file its Reply and Response as a result of numerous other pending work

 9                and personal obligations, including appellate briefs, motion practice in other

10                cases and various other matters.

11         5.     Driftwood Trust shall be granted an additional extension of time in which to file

12                its Reply to BONY’s Opposition and Response to the Countermotion to Amend

13                Complaint until and including September 26, 2019.

14         6.     This Stipulation is made in good faith and not for purpose of delay.

15         Dated this     16th        day of September, 2019.

16   ROGER P. CROTEAU &
      ASSOCIATES, LTD.                                 AKERMAN, LLP
17
18
      /s/ Timothy E. Rhoda                              /s/ Jamie K. Combs
19   TIMOTHY E. RHODA, ESQ.                            JAMIE K. COMBS, ESQ.
     Nevada Bar No. 7878                               Nevada Bar No. 13088
20   9120 West Post Road, Suite 100                    1635 Village Center Circle, Suite 200
     Las Vegas, Nevada 89148                           Las Vegas, Nevada 89134
21   (702) 254-7775                                    (702) 634-5000
     croteaulaw@croteaulaw.com                         jamie.combs@akerman.com
22   Attorney for Defendant                            Attorney for Plaintiff
     2298 Driftwood Tide Trust                         Bank of New York Mellon
23
24                                               IT IS SO ORDERED.

25
                                                 By:
26                                                       Judge, U.S. District Court

27
                                                 Dated: September 16, 2019
28
                                               Page 2 of 3                               2298 Driftwood Tide
 1                                 CERTIFICATE OF SERVICE

 2         I HEREBY CERTIFY that on this           16th    day of September, 2019, I served via the

 3   United States District Court CM/ECF electronic filing system, the foregoing STIPULATION

 4   AND ORDER TO EXTEND TIME TO (1) REPLY TO OPPOSITION TO MOTION FOR

 5   SUMMARY JUDGMENT AND (2) RESPOND TO COUNTERMOTION TO AMEND

 6   COMPLAINT (Second Request) to the following parties:

 7         Rex Garner
           Akerman LLP
 8         1635 Village Center Circle, Suite 200
           Las Vegas, NV 89134
 9         702-634-5000
           702-380-8572 (fax)
10         rex.garner@akerman.com
           Attorneys for Plaintiff
11         Bank of New York Mellon

12         Ariel E. Stern
           Akerman LLP
13         1635 VillageCenter Circle
           Suite 200
14         Las Vegas, NV 89134
           702-634-5000
15         702-380-8572 (fax)
           ariel.stern@akerman.com
16         Attorneys for Plaintiff
           Bank of New York Mellon
17
           Natalie L Winslow
18         Akerman LLP
           1635 Village Center Circle, Suite 200
19         Las Vegas, NV 89134
           (702) 634-5000
20         (702) 380-8572 (fax)
           natalie.winslow@akerman.com
21         Attorneys for Plaintiff
           Bank of New York Mellon
22
23
                                               /s/ Timothy E. Rhoda
24                                             An employee of ROGER P. CROTEAU &
                                               ASSOCIATES, LTD.
25
26
27
28
                                             Page 3 of 3                               2298 Driftwood Tide
